 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                             UNITED STATES DISTRICT COURT
14
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,            No. CR 14-00329-ODW-2
16
                Plaintiff,                FINDINGS IN SUPPORT OF ORDER
17                                        DENYING DEFENDANT’S MOTION
                     v.                   FOR BAIL PENDING APPEAL
18
     ANGELA POGOSOV AVETISYAN,
19      aka “Angela Khamtrashyan,”
20              Defendant.
21

22

23        The Court previously read and considered defendant Angela
24   Pogosov Avetisyan’s (“defendant”) Motion for Bail Pending Appeal.    On
25   August 5, 2019, the Court denied defendant’s motion in a minute
26   order.   Pursuant to Federal Rule of Appellate Procedure 9 and the
27   August 15, 2019 Order of the United States Court of Appeals for the
28
 1   Ninth Circuit, the Court hereby sets forth its reasons for denying

 2   defendant’s motion for bail pending appeal.

 3        The Court concludes that defendant has not met her burden under

 4   the Bail Reform Act to demonstrate that her appeal “is not for the

 5   purpose of delay and raises a substantial question of law or fact

 6   likely to result in (i) reversal, (ii) an order for a new trial,

 7   (iii) a sentence that does not include a term of imprisonment, or

 8   (iv) a reduced sentence to a term of imprisonment less than the total

 9   of the time already served plus the expected duration of the appeal

10   process.”   18 U.S.C. § 3143(b)(1).   In support of this conclusion,

11   the Court finds as follows:

12        1.     Defendant has waived the right to appeal her sentence.

13        In paragraph 18 of her signed plea agreement, defendant agreed
14   to waive her right to appeal her sentence “provided the Court imposes
15   a total term of imprisonment within or below the range corresponding
16   to an offense level of 32. . . .”     Dkt. 265 ¶ 18.   This waiver
17   specifically includes defendant’s right to appeal “the procedures and
18   calculations used to determine and impose any portion of the
19   sentence” and “the term of imprisonment imposed by the Court.”       Id.
20   At defendant’s sentencing hearing, the Court calculated a total
21   offense level of 32 and a Criminal History Category of I, which
22   ordinarily would provide for an advisory Guidelines range of 121 to
23   151 months’ imprisonment.    However, because the statutory maximum
24   sentence for a violation of 18 U.S.C. § 1349 is 120 months, the
25   guidelines sentence in this case corresponding to a total offense
26   level of 32 is 120 months.    See U.S.S.G. 5G1.1(a) (“Where the
27   statutorily authorized maximum sentence is less than the minimum of
28   the applicable guideline range, the statutorily authorized maximum
 1   sentence shall be the guideline sentence.”).

 2        The 120-month sentence imposed by the Court is “within . . . the

 3   range corresponding to an offense level of 32,” thereby triggering

 4   defendant’s appellate waiver.   The arguments raised in defendant’s

 5   motion are subject to the waiver because they challenge only “the

 6   procedures and calculations used to determine and impose any portion

 7   of the sentence.”   Because the defendant’s appellate waiver

 8   “encompasses [her] right to appeal on the grounds raised, and (2) the

 9   waiver is knowingly and voluntarily made,” defendant’s appeal is

10   subject to dismissal.    United States v. Charles, 581 F.3d 927, 931

11   (9th Cir. 2009); United States v. Vences, 169 F.3d 611, 613 (9th Cir.
12   1999).    Because defendant’s asserted grounds for appeal are
13   foreclosed by her appellate waiver, any appeal a fortiori does not
14   raise “a substantial question of law” likely to reverse or reduce her
15   sentence.
16        2.     The arguments defendant seeks to assert on appeal do not
17               present a substantial question.
18        In her motion, defendant asserts three errors that she claims
19   justify reversal of her sentence: (1) the denial of an evidentiary
20   hearing; (2) the Court’s findings as to the loss amount were
21   inadequate; and (3) the Court’s determination as to the loss amount
22   was erroneous.   The Court finds that none of these arguments raise a
23   substantial question of law or fact likely to result in a reversal or
24   reduction of defendant’s sentence.
25        First, the Court was not a party to the defendant’s plea
26   agreement and never promised to hold an evidentiary hearing at her
27   sentencing.   In fact, in advance of sentencing, the Court
28   specifically stated on the record, in the presence of defendant’s
 1   counsel, that it might not hold an evidentiary hearing.    Dkt. 409 at

 2   31.   Nor is defendant entitled to an evidentiary hearing as a matter

 3   of course. “[T]he court is left to its ‘discretion’ whether it

 4   ‘permit[s] the parties to introduce testimony or other evidence on
 5   the objections.’”    United States v. Houston, 217 F.3d 1204, 1209 (9th
 6   Cir. 2000) (quoting Fed. R. Crim. Pro. 32(c)(1)).    Therefore,
 7   defendant fails to raise a substantial question on this ground.
 8         Second, the Court adequately explained its findings regarding
 9   loss on the record.   The Court clearly delineated the enhancements
10   and reductions it applied to calculate defendant’s total offense
11   level.    Dkt. 412 at 60-61.   The Court acknowledged the factual
12   dispute over the loss amount, and engaged in an extended conversation
13   with defense counsel about the intended loss enhancement.    Dkt. 412
14   at 44-58.   Regarding the intended loss, the Court found that
15   defendant had “engaged in fraudulent Medicare billing for home health
16   services for around seven years,” and that the loss amount was likely
17   higher than set forth in the Presentence Report.     Id. at 76-77.
18   These findings are more than adequate to support the sentence imposed
19   by the Court and therefore defendant’s claim does not raise a
20   substantial question likely to result in a reversal or reduction of
21   defendant’s sentence.
22         Third, defendant’s challenge to the loss amount does not raise a
23   substantial question likely to result in a reversal or reduction of
24   defendant’s sentence.   The Court agreed with the evidence presented
25   by the United States showing that it was reasonably foreseeable to
26   defendant that Medicare was billed over $9.5 million in false and
27   fraudulent billings as a result of defendant’s conduct in the fraud
28   scheme.   Dkt. 354 at 13-18 (summarizing and attaching relevant
 1   transcripts and exhibits).     The Court relied on this evidence in

 2   deciding that the intended loss was over $9.5 million.      Dkt. 414 at

 3   60.

 4          3.    A successful appeal would not result in a significant

 5                reduction in defendant’s sentence.
 6          Even in the unlikely event that the Court of Appeals were to
 7   conclude that one of defendant’s challenges to her sentence (1) was
 8   not barred by her appellate waiver and (2) entitled her to a remand,
 9   any sentence imposed on remand would still likely include a term of
10   imprisonment longer than the expected duration of the appeal process.
11   18 U.S.C. § 3143(b)(1).     This is because, even if the Court were to
12   impose a sentence within the guidelines range associated with the
13   lowest offense level agreed to by the parties, an offense level of 17
14   would still call for a sentence of imprisonment between 24 to 30
15   months.     Dkt. 265.   Any appeal would likely be resolved in less time
16   than that.
17

18   IT IS SO ORDERED.
19
     August 22, 2019
20
     DATE                                  HONORABLE OTIS
                                                     OTI
                                                     OT  S D.
                                                        IS   . WRIGHT, II
21                                         UNITED STATES
                                                      ES DISTRICT
                                                  STATE   DI
                                                          D I
                                                            ISTRICT JUDGE

22

23

24

25

26

27

28
